Exhibit 10.22

 

SECOND AMENDMENT OF PURCHASE

AND SALE AGREEMENT

 

Second Amendment of Purchase and Sale Agreement (this “Amendment”), made and
entered into this 17th day of February, 2006, by and between General America
Corporation, a Washington corporation (“Seller”) and Microsoft Corporation, a
Washington corporation (“Purchaser”).

 

RECITALS

 

A. Seller and Purchaser are the parties to that certain Purchase and Sale
Agreement and Joint Escrow Instructions effective as of January 13, 2006, as
amended by First Amendment of Purchase and Sale Agreement dated February 17,
2006 (the “Agreement”).

 

B. The parties desire to amend the Agreement as set forth herein.

 

AGREEMENTS

 

1. Data Center Agreement. Pursuant to Section 5.4 of the Agreement the parties
have agreed that the Data Center Agreement, as defined in that Section, shall be
in the form of the document attached to this Amendment as Exhibit A, and that
all references in the Agreement to the “Data Center Agreement” shall be deemed
to refer to the document attached hereto as Exhibit A. Neither party shall have
any further right to terminate the Agreement pursuant to the termination
provisions of Section 5.4.

 

2. Certain Pre-Closing Matters. A new Article XVIII is added to the Agreement as
follows:

 

“ARTICLE XVIII

CERTAIN PRE-CLOSING MATTERS

 

Section 18.1 Lot Line Adjustment. Provided that Seller does not exercise its
right to terminate this Agreement pursuant to Section 2.3, then, provided
Purchaser is not in default under this Agreement, promptly following the lapse
(or earlier express waiver by Seller) of such termination right Seller shall, at
the request of Purchaser, apply to City of Redmond (“COR”) for a boundary line
adjustment of the boundary between Lot 4 and Lot 5 of the Real Property and Data
Center Property to adjust such boundary to be as set forth in Exhibit L to this
Agreement (the “BLA”). Seller shall execute such documents and make such
applications as are necessary to obtain approval of the BLA, provided that (i)
Purchaser shall provide at its expense such surveys and other technical
documents and such personnel and other assistance as may be required to process
the BLA application, (ii) Purchaser shall reimburse Seller for its out of pocket
expenses incurred in connection with its making application for and obtaining
the approval of the BLA within ten (10) business days of Purchaser’s receipt of
each invoice therefor.



--------------------------------------------------------------------------------

If the BLA is approved by COR, Purchaser shall at its expense, with contractors
selected by and retained by Purchaser, reconfigure the parking lot on the Data
Center Property as shown on Exhibit L, and shall, during such time as and to the
extent that such parking lot is unavailable to the occupants of the Data Center
Property by reason of such re-configuration, Purchaser shall provide at its
expense (but on the Real Property, at such location as is designated by Seller)
alternate parking for all such occupants of the Data Center Property. Seller
agrees to execute such permit applications as are required to allow the
reconfiguration of the parking lot on the Data Center Property and the provision
of such alternate parking, provided that (i) Purchaser shall provide at its
expense such plans and other technical documents as may be required by COR to
process such permit applications, (ii) Purchaser shall reimburse Seller for its
out of pocket expenses incurred in connection with its making application for
and obtaining approval of such permits within ten (10) business days of
Purchaser’s receipt of each invoice therefor.

 

Section 18.2 Detention Pond. Provided that Seller does not exercise its right to
terminate this Agreement pursuant to Section 2.3, then, provided Purchaser is
not in default under this Agreement, promptly following the lapse (or earlier
express waiver by Seller) of such termination right Seller shall, at the request
of Purchaser, apply to COR for the permits necessary to allow the filling of the
detention pond located at the Northeast corner of Lot 2 of the Real Property.
Seller shall execute such documents and make such applications as are necessary
to obtain approval of such permits, provided that (i) Purchaser shall provide at
its expense such plans and other technical documents and such personnel and
other assistance as may be required to process such permit applications, (ii)
Purchaser shall reimburse Seller for its out of pocket expenses incurred in
connection with its making application for and obtaining the approval of such
permits within ten (10) business days of Purchaser’s receipt of each invoice
therefor.

 

If the necessary permits are obtained, Purchaser may, at its option, at its
expense, with contractors selected by and retained by Purchaser, cause the
filling of the detention pond in accordance with the permits.

 

Section 18.3 Access to Property. To permit Purchaser to perform the work
contemplated by Sections 18.1 and 18.2, Seller will permit Purchaser and the
Licensee Parties to enter upon the Real Property and Data Center Property as
necessary to perform such work. Purchaser shall notify Seller of the intention
of Purchaser or any Licensee Party to enter the Real Property and Data Center
Property at least five (5) business days prior to such intended entry and
specify the intended purpose therefor and the expected duration of such entry.
At Seller’s option, Seller or Seller Representatives may be present for any such
entry.

 

Purchaser agrees that in entering upon the Property and Data Center Property and
performing any work pursuant to Sections 18.1 and 18.2, Purchaser and the other
Licensee Parties will not: (i) unreasonably or materially disturb the Occupants
or unreasonably interfere with their use of the Real Property or Data Center
Property; (ii) unreasonably or materially interfere with the operation and
maintenance of the Real Property or Data Center Property or Improvements (except
such interference as is necessarily incident to the work contemplated by this
Article XVIII); (iii) damage any part of the Real Property or Data Center
Property or any personal property owned or held by any Occupant or any other
person or entity (except for such damage as is within the scope of the work
contemplated by this Article XVIII (e.g., the filling of



--------------------------------------------------------------------------------

the detention pond and the reconfiguration of the parking lot); (iv) injure or
otherwise cause bodily harm to Seller or any Occupant, or to any of their
respective agents, guests, invitees, contractors and employees, or to any other
person or entity; (v) permit any liens to attach to the Real Property or Data
Center Property by reason of the exercise of Purchaser’s rights under this
Article XVIII. Purchaser will: (x) maintain commercial general liability
insurance in an amount not less than $5,000,000 covering any accident arising in
connection with the presence of Purchaser or the other Licensee Parties on the
Real Property and Data Center Property and deliver a certificate of insurance
verifying such coverage to Seller prior to entry upon the Real Property or Data
Center Property (provided, that Purchaser may elect to self insure any risks
required to be insured under this Subsection 18.3), (y) promptly pay when due
the costs of all work done pursuant to this Article XVIII, and (z) promptly
repair any damage to the Real Property or Data Center Property and Improvements
caused by any such entry upon the Real Property or Data Center Property (except
for such damage as is within the scope of the work contemplated by this Article
XVIII (e.g., the filling of the detention pond and the reconfiguration of the
parking lot).

 

Purchaser hereby indemnifies, defends and holds Seller and its officers,
directors, affiliates, agents, employees, lenders, successors and assigns
harmless from and against any and all Claims arising out of any entry onto the
Real Property or Data Center Property pursuant to this Article XVIII by
Purchaser or any Licensee Party, as a result of any work done by Purchaser or
such Licensee Parties pursuant to this Article XVIII, or as a result of any
violation of the provisions of this Section 18.3; provided, however, that
Purchaser’s indemnity hereunder shall not include any Claims resulting from the
discovery of pre-existing conditions at the Real Property or Data Center
Property except to the extent such condition is aggravated by an act of
Purchaser or any Licensee Party.

 

Section 18.4 Survival. The obligations of the parties under this Article XVIII
shall survive the Closing. In the event of the termination of this Agreement by
Seller pursuant to Section 10.2, Purchaser shall have no further obligations
under this Article XVIII except (i) to reimburse Seller for out of pocket
expenses incurred by Seller in good faith prior to such termination, and (ii)
the indemnification obligations set forth in Section 18.3. In the event of
termination of this Agreement by either party pursuant to Section 10.2 Seller
shall have no obligation to reimburse Purchaser for sums which Purchaser paid to
Seller in connection with Sections 18.1 through 18.3 or under Section 3 of the
Second Amendment or otherwise expended by Purchaser in connection therewith.”

 

3. Development Agreement Clarification. If Purchaser so requests in writing,
Seller will cooperate, prior to Closing, and at Purchaser’s expense and in a
commercially reasonable manner, with Purchaser’s efforts to obtain clarification
from the City of Redmond as to questions that Purchaser may have regarding the
number of additional square feet of improvements that can be built in Phase III
under the Development Agreement. Purchaser shall reimburse Seller for its
out-of-pocket costs incurred in connection with such cooperation within ten (10)
business days of Purchaser’s receipt of each invoice therefor.

 

4. Waiver of Section 5.5 Termination Right. In consideration of, and effective
upon, the execution of this Amendment, Purchaser waives its right to terminate
the Agreement pursuant to Section 5.5 of the Agreement.



--------------------------------------------------------------------------------

5. No Other Amendments. Except as expressly amended by this Amendment, the
Agreement remains unmodified and in full force and effect.

 

SELLER: GENERAL AMERICA CORPORATION, a Washington corporation

By

 

/s/ Stephanie Daley-Watson

--------------------------------------------------------------------------------

Its  

Vice President & Secretary

--------------------------------------------------------------------------------

PURCHASER:

MICROSOFT CORPORATION, a

Washington corporation

By  

/s/ Chris R. Owens

--------------------------------------------------------------------------------

Its  

General Manager, Real Estate & Facilities

--------------------------------------------------------------------------------

 